Citation Nr: 1204418	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  11-13 364	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to death pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.C.



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to December 1954.  The appellant is his widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that the appellant's countable annual income exceeded the maximum annual death pension rate set by law and denied her claim to dependency and indemnity compensation (DIC). 

In her May 2011 substantive appeal, the appellant limited her appeal to the issue of death pension benefits and the DIC issue was not certified as being on appeal.

In December 2011, the appellant presented testimony at a hearing before the undersigned at the RO.  A hearing transcript is of record.

In December 2011, the appellant submitted additional evidence.  It was accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in June 2010; the appellant, his surviving spouse, filed a claim for nonservice-connected death pension benefits in July 2010. 

2.  The appellant's annualized countable income; including deductions for unreimbursed medical expenses, paid health insurance premiums, the Veteran's burial expenses and final expenses; exceeds the maximum annual income for nonservice-connected death pension benefits. 


CONCLUSION OF LAW

The basic income eligibility requirements for nonservice-connected death pension benefits are not met; the claim for these benefits is without legal merit.  38 U.S.C.A. §§ 101, 1501, 1503, 5107, 1521, 1541, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The appellant's claim has been denied due to excessive income.  She does not dispute the amount of her income or that it exceeds the limits for payment of pension.  Hence, this case does not turn on the facts, but on an interpretation of the law.  As the law is dispositive of the matter on appeal, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Because the hearing in this case took place after August 23, 2011.  In any event, at the hearing in this case, the undersigned discussed the issues and the any outstanding evidence regarding the appellant's income.  It was pointed out that higher income limits applied to special monthly pension and information was elicited as to whether the appellant might qualify for such benefits.  The Bryant duties were thereby met.

Death Pension Benefits 

The surviving spouse of a veteran who meets the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273. 

Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23; 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21. 

Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272 (2011). 

From December 1, 2009 through December 1, 2011, the MAPR for a surviving spouse with no dependents was $7933.00.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B, Section A.  Since there was no cost of living increase given for 2010, the MAPR did not change on December 1, 2010.  This is the MAPR in effect at the time VA received the appellant's claim.  Five percent of this MAPR is $397.00. 

The Veteran passed away in June 2010.  In July 2010, the appellant filed a claim for death pension benefits.  

Beginning July 1, 2010, the appellant was entitled to gross SSA payments of $1501.00 monthly, or $18,012 annually, net of Supplemental Medical Insurance (SMI) at a cost of $96.50 monthly, or $1158.00 annually.  She did not have any additional sources of income.  Before consideration of recurring allowable medical expenses, the appellant's income totals $18,012.  

The appellant reported the following unreimbursed medical expenses beginning January 1, 2011 through December 8, 2011: $1175.25 to physicians, $2275.00 to hospitals, $165.05 toward medications, $350.00 toward ambulance services, and $401.54 for eye glasses.  The total unreimbursed medical expenses reported by the appellant are $4366.55.  

Even considering the Appellant's unreimbursed medical expenses and assuming no increases in income, total countable income exceeds the relevant MAPR.  For the period in question, the calculation of countable income, $18,012 minus $3969.55, results in countable income of $14,042.45, and clearly exceeds the MAPR of $7933.00.  It would also clearly exceed the MAPR effective December 1, 2011, which is $8219.00.

In support of her claim, the appellant submitted an expense report including her monthly rent and utilities.  

At her hearing the appellant again reported that her income was insufficient to meet her needs, and that she was required to transfer funds from other accounts in order to meet these expenses. 

By law countable income is determined by calculating gross income, not net income, and only the expenses enumerated in the law and regulations can be deducted from reported income.  Expenses such as rent and utility bills are not included among eligible deductions for the purposes of calculating countable income for pension benefits.

The appellant also testified that she was experiencing declining health, but lived alone, cared for herself, and continued to drive.  

The appellant also listed expenses prior to the Veteran's death.  The costs of the Veteran's burial and final expenses paid by the appellant are deductable from her countable income.  38 C.F.R. § 3.272(h) (2011).  The appellant reported that the burial expenses were $300 and that she paid expenses of the Veteran's final illness in the amount of $519.  Deducting these amounts would not reduce the appellant's income below the MAPR during any pertinent anualization period.

VA can only pay benefits where the statutory requirements for payment of those benefits are met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) citing Office of Personnel Management (OPM) v. Richmond, 496 U.S. 414, 424(1990) (stating payment of government benefits must be authorized by statute).  There is no statutory or regulatory provision for payment of death pension benefits where the income limits are exceeded. 

Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Therefore, the claim for nonservice-connected disability pension benefits must be denied. 


ORDER

Entitlement to death pension benefits is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


